Per Curiam.

Plaintiff agreed to be bound by the constitution and rules of the New York Stock Exchange and to submit himself to its jurisdiction. Beading the constitution and the rules together, it clearly appears that when plaintiff ceased to be a registered employee of defendant, which followed upon his voluntary resignation, he lost his right to collect commissions on sales he made during his employment, but payment on which was received by the defendant subsequent to his resignation.
The order should be reversed, with $10 costs, and motion granted dismissing the complaint.
Hofstadter, Aurelio and Tilzer, JJ., concur.
Order reversed, etc.